DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 16, 21, 35, 49, 52, 55, 58, 61, 93-102 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim1 recites a system for visualizing and quantifying surface damage of a railroad track, the system comprising: a camera configured to be coupled to a transport device such that the camera is (i) disposed adjacent to a rail of the railroad track and (ii) configured to generate image data reproducible as an image of at least a portion of a surface of the rail, the transport device being configured to travel along the railroad track; an electronic display device; a memory device configured to receive and store therein the generated image data; and one or more processors configured to: produce, based on the image data, an image of the surface of the rail, the surface of the rail in the image including a plurality of elongated portions; analyze the image to identify one or more defects within each of the plurality of elongated portions of the surface of the rail the identified one or more defects within each of the plurality of elongated portions of the surface of the rail including one or more cracks, pitting, or both and the at least one metric associated with the identified one or more defects within a first one of the plurality of elongated portions of the surface of the rail including a crack density of the identified one or more cracks, an average crack angle of the identified one or more cracks, an average crack width of the identified one or more cracks, a pitting density of the identified pitting, a surface damage density, a surface region index, or any combination thereof, wherein (i) the crack density of the identified one or more cracks is generally equal to a ratio of (a) a sum of an area of each of the identified one or more cracks within the first one of the plurality of elongated portions to (b) an area of the first one of the plurality of elongated portions, (ii) the average crack angle of the identified one or more cracks is generally equal to an average angle of the identified one or more cracks within the first one of the plurality of elongated portions with respect to a reference axis, (hi) the average crack width of the identified one or more cracks is generally equal to an average cross-sectional width of the identified one or more cracks within the first one of the plurality of elongated portions, (iv) the pitting density of the identified pitting is generally equal to a ratio of (a) a sum of an area of the identified pitting within the first one of the plurality of elongated portions to (b) an area of the first one of the plurality of elongated portions, (v) the surface damage density of the identified one or more defects is generally equal to a ratio of (i) a sum of an area of each of the identified one or more defects within the first one of the plurality of elongated portions to (ii) an area of the first one of the plurality of elongated portions, and (vi) the surface region index is generally equal to a weighted sum of at least two of the crack density, the average crack angle, the average crack width, the pitting density, or the surface damage density; determine a value of at least one metric for each of the plurality of elongated portions of the surface of the rail, the at least one metric being associated with the identified one or more defects within each of the plurality of elongated portions of the surface of the rail; and cause the electronic display device to display a graph indicative of the at least one metric for each of the plurality of elongated portions of the surface of the rail.
divide the first image of the portion of the surface of the first rail into a first plurality of regions, the first plurality of regions of the first image including (i) a first region having a width less than a width of the portion of the surface of the first rail in the first image, (ii) a second region having a width less than the width of the portion of the surface of the first rail in the first image, and (hi) a third region having a width equal to the width of the portion of the surface of the first rail in the third image, the third region overlapping with both the first region and the second region, wherein a sum of the width of the first region and the width of the second region is equal to the width of the portion of the surface of the first rail; divide the second image of the portion of the surface of the second rail into a second plurality of regions; analyze the divided first image to identify, within each of the first plurality of regions, one or more defects in the portion of the surface of the first rail; analyze the divided second image to identify, within each of the second plurality of regions, one or more defects in the portion of the surface of the second rail; determine information associated with the identified one or more defects in the portion of the surface of the first rail and the identified one or more defects in the portion of the surface of the second rail; and cause the electronic display device to display (i) at least a portion of the first image, (ii) at least a portion of the second image, (iii) a first graph indicative of the determined information associated with the identified one or more defects in the portion of the surface of the first rail, and (iv) a second graph indicative of the determined information associated with the identified one or more defects in the portion of the surface of the second rail.
Independent claims93-99 recites identical limitations as in claim21.
The closest prior arts Singh, either singularly or in combination, fail to anticipated or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118.  The examiner can normally be reached on 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/             Primary Examiner, Art Unit 2484